IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CLARK CHOI, M.D., AN INDIVIDUAL,                      No. 83124
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  [NI AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE
                  GLORIA STURMAN, DISTRICT
                                                                          HLED
                  JUDGE,                                                   JAN 1 8 2022
                  Respondents,
                    and                                                Bylit:÷
                                                                             1
                                                                             :7
                                                                              1144)"
                                                                                   ,
                  CASEY LUNDRIGAN, AS CO-SPECIAL                           c
                  ADMINISTRATOR OF THE ESTATE
                  OF ELIZABETH ANNE PIATT,
                  DECEASED; CASEY LUNDRIGAN, AS
                  PARENT AND/OR GUARDIAN AND/OR
                  CUSTODIAN OF BENTLEY ANDREW
                  LUNDRIGAN-PIATT AND ZAYNE
                  MICHAEL LUNDRIGAN, MINORS AND
                  HEIRS OF ELIZABETH PIATT; NORTH
                  VISTA HOSPITAL, LLC, A FOREIGN
                  LIMITED LIABILITY COMPANY, D/B/A
                  NORTH VISTA HOSPITAL; FRANK J.
                  DELEE, M.D., AN INDIVIDUAL;
                  SUNRISE HOSPITAL AND MEDICAL
                  CENTER, LLC, A FOREIGN LIMITED-
                  LIABILITY COMPANY; AND JYOTI
                  DESAI, M.D., AN INDIVIDUAL,
                  Real Parties in Interest.

                                       ORDER DENYING PETITION

                             This original petition for a writ of mandamus challenges a
                  district court order denying a motion to dismiss that asserted the medical
                  affidavit submitted with the complaint failed to satisfy NRS 41A.071.
                  Eighth Judicial District Court, Clark County; Gloria Sturman, Judge.

 SUPREME COVET
         OF
      NEVADA


 ith 1947A    e
                                                                               „2.2-01(00$
ssagersid
                                Petitioner Dr. Clark Choi seeks a writ of mandamus requiring
                   the district court to vacate the portion of its order denying his motion to
                   dismiss the complaint for failure to comply with NRS 41A.071. The decision
                   to entertain a petition for a writ of mandamus is within our sole discretion.
                   Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                   (1991). "A writ of mandamus is available to compel the performance of an
                   act that the law requires . . . or to control an arbitrary or capricious exercise
                   of discretion." Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124

                   Nev. 193, 197, 179 P.3d 556, 558 (2008); see also NRS 34.160.
                                Having carefully reviewed the record, we conclude our
                   intervention is not warranted here. See Borger v. Eighth Judicial Dist. Ct.,
                   120 Nev. 1021, 1028, 102 P.3d 600, 605 (2004) (explaining that under NRS
                   41A.071 a medical expert may opine so long as "their present or former
                   practice reasonably relates to that engaged in by the defendant at the time
                   of the alleged professional negligence."); see also Staccato v. Valley Hosp.,
                   123 Nev. 526, 531-32, 170 P.3d 503, 506-07 (2007) (explaining, in the context
                   of expert witnesses, that the expert's ability to opine to the standard of care
                   depends upon the procedure or treatment at issue rather than the
                   defendant's area of practice or specific license). Accordingly, we
                               ORDER the petition DENIED.



                                                                                          J.
                                                        Silver


                                                                                      ,   J.
                                                        Cadish


                                                                                          J.

SUPREME COURT
      OF
    NEVADA
                                                          2
CO) I 947A alrya
                        cc:   Hon. Gloria Sturman, District Judge
                              Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                              Messner Reeves LLP
                              Drummond Law Firm
                              McBride Hall
                              Christiansen Trial Lawyers
                              Hall Prangle & Schoonveld, LLC/Las Vegas
                              Eighth District Court Clerk




   SUPREME COURT
         OF
       NEVADA
                                                          3
  101 I947A   444110.

lealliiittAiliaisidriiiilailitkiailagfik,&:"..